Exhibit 10.1







CENTER FINANCIAL CORPORATION






--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

for Directors and Officers

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





CENTER FINANCIAL CORPORATION


SUBSCRIPTION AGREEMENT




This Subscription Agreement is made by and between Center Financial Corporation,
a California corporation (the “Company”) and the purchaser whose name appears on
the Subscription Agreement signature page below (“Purchaser”).

Pursuant to this Subscription Agreement, and to other Subscription Agreements
between the Company and each of the other purchasers in this offering
(collectively, “Purchasers”), the Company will sell up to 3,360,000 shares of
the common stock of the Company (the “Shares”) at a purchase price of $3.71 per
share for purchasers not affiliated with the Company, and a purchase price for
officers and directors of the Company equal to the closing bid price of the
Company’s stock on November 24, 2009 (immediately preceding the time the Company
will enter into binding agreements with such individuals to issue the
securities), for aggregate gross proceeds to the Company of up to approximately
$15 million (the “Private Placement”).  The purchase price for officers and
directors is subject to possible adjustment in the event the Company elects to
solicit shareholder approval of this Private Placement, by means of issuing
additional shares such that the directors or officers would in effect have
received their shares in this Private Placement at the same price per share as
other purchasers.  The Shares, when issued, will represent up to approximately
16.7% of the total shares of the Company outstanding upon completion of the
Private Placement.

The Company can accept the subscription for all or any portion of the Shares
applied for or can reject this subscription in its entirety, in its sole
discretion.  In the event the Company rejects all or a portion of the requested
subscription, the Company will promptly refund the subscriber all, or a portion,
of the amount remitted with the Subscription Agreement.  The Company will decide
which subscriptions to accept no later than November 30, 2009 (the “Closing
Date”), subject to extension by the Company in its sole discretion.  All
appropriate refunds will be made within three business days after the Closing
Date, when and as extended.

By executing this Subscription Agreement, Purchaser acknowledges that he or she
has read the Private Placement Memorandum dated October 19, 2009, and the
Supplement thereto dated November 20, 2009, which describe the terms of the
Private Placement, including, but not limited to, the risk factors associated
with the Private Placement.

1

--------------------------------------------------------------------------------





How to Subscribe


--        Carefully read this entire Subscription Agreement, the Private
Placement Memorandum dated October 19, 2009, and the Supplement thereto dated
November 20, 2009, which accompany this Subscription Agreement.

--        Fully complete and execute one copy of the Subscription Agreement you
have received by:

•         Confirming your status as an Accredited Investor by initialing the
applicable provisions of Section 2.3.2 of this Subscription Agreement.

•         Filling in all requested information on the Subscription Agreement
Signature Page (page 11) and signing the Subscription Agreement Signature Page.

•         If Purchaser is a trust, partnership, corporation or limited liability
company, completing Exhibit A, B, C or D of the Subscription Agreement, as
applicable.

--        Deliver a cashier’s check payable to “Center Financial Corporation –
Stock Subscription Account” for the full purchase price of the Shares you wish
to subscribe for, together with your fully completed and signed Subscription
Agreement to:

Center Financial Corporation

3435 Wilshire Boulevard, Suite 700

Los Angeles, California 90010

or

--        Wire transfer the funds for the full amount of the shares subscribed
to:

  Center Bank ABA Number 122-041-235 Further Credit to Center Financial Stock
Escrow Account Account Number 008320179

Please contact Lonny D. Robinson at (213) 251-2222 or lonnyr@centerbank.com to
confirm receipt of the wire.

--        Questions to:

    Lonny D. Robinson

Executive Vice President

and Chief Financial Officer

Center Financial Corporation

3435 Wilshire Boulevard, Suite 700

Los Angeles, California 90010

(213) 251-2222

Terms of Subscription


1.  Subscription.  Subject to the terms and conditions hereof, Purchaser (a)
hereby subscribes for and agrees to purchase (the “Subscription”) the number and
amount of Shares set forth on the signature page of this Subscription Agreement
and (b) tenders payment of the total purchase price of the Shares subscribed for
with this Subscription Agreement (the “Purchase Price”).  The Purchase Price is
payable to the Company in cash or by check payable to “Center Financial
Corporation – Stock Subscription Account” upon the execution and delivery
hereof.  The Subscription is irrevocable and shall be made by delivery of this
Subscription Agreement to the Company and is not binding on the Company unless
and until it is accepted by the Company.

2

--------------------------------------------------------------------------------



2.  Representations and Warranties.  Purchaser acknowledges that the Company
must have certain information about Purchaser in order to establish the
availability of exemptions from the registration requirements of any applicable
securities laws, and therefore, Purchaser hereby makes the following
representations:

   2.1  Residence.  Purchaser is a resident of the state identified in its
address set forth on the signature page below.

   2.2  Investment Suitability.

     2.2.1  Purchaser has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of an
investment in the Company and to protect his or her own interests in connection
with the contemplated transaction.

     2.2.2  Purchaser hereby represents and warrants that Purchaser qualifies as
an “accredited investor” within the meaning of Regulation D promulgated under
the Securities Act of 1933, as amended, and, if a corporation, partnership or
similar entity, that each equity owner therein as of the date hereof satisfies
such requirements.  INITIAL ALL APPROPRIATE SPACES ON THE FOLLOWING PAGES
INDICATING THE BASIS UPON WHICH THE UNDERSIGNED QUALIFIES AS AN ACCREDITED
INVESTOR (PLEASE INITIAL ONLY WHERE APPROPRIATE).

           (a)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because Purchaser has an individual net worth, or Purchaser
and Purchaser’s spouse and have a combined net  worth, in excess of $1,000,000.

           (b)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because Purchaser had individual income (exclusive of any
income attributable to Purchaser’s spouse) of more than $200,000 in the prior
two calendar years or joint income with Purchaser’s spouse in excess of $300,000
for each of those years and Purchaser reasonably expects to reach the same
income level in the current calendar year.

           (c)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is a bank as defined in Section 3(a)(2) of the
Securities Act of 1933 (the “Act”).

           (d)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity.

           (e)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is a broker or dealer registered pursuant to
Section 15 of the Securities and Exchange Act of 1934, as amended.

           (f)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is an insurance company as defined in Section
2(13) of the Act.

           (g)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is an investment company registered under the
Investment Company Act of 1940, as amended or a business development company as
defined in Section 2(a)(48) of the Act.

           (h)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is a small business investment company licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958.

3

--------------------------------------------------------------------------------



           (i)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940, as
amended.

           (j)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is a corporation, partnership, an organization
described in Section 501(c)(3) of the Internal Revenue Code of 1986, or
Massachusetts or similar business trust, not formed for the specific purpose of
acquiring the Shares, with total assets in excess of $5,000,000.

           (k)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Shares, whose
purchase of the Shares is directed by a sophisticated person as described in
Rule 506(b)(ii) of Regulation D promulgated under the Act.

           (l)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because Purchaser is a director or executive officer of the
Company.

           (m)  _____  Purchaser hereby certifies that Purchaser is an
accredited investor because it is an entity in which all of the equity owners
meet one of the requirements of subsections (a) through (k) hereof.

     2.2.3  Purchaser understands that the offer and sale of the securities
described herein may be subject to additional restrictions and requirements
under state law.

   2.3  Acceptance.  Purchaser is aware that this Subscription Agreement is not
binding on the Company unless and until it is accepted and executed by the
Company and that the Company has the right to accept or reject all or part of
the Subscription for any reason.

   2.4  Ability to Bear Risk.  Purchaser acknowledges that the Shares are
suitable and consistent with Purchaser’s investment program and that Purchaser’s
financial position enables Purchaser to bear the risks of this investment,
including, but not limited to a total loss of such investment.  The current
value of Purchaser’s liquid assets is sufficient to provide for Purchaser’s
current needs and possible personal contingencies.

   2.5  Commissions.  No commissions or any other type of remuneration have been
or will be paid by the undersigned or the Company to any person in consideration
for procuring or soliciting this sale; provided, however, that if the Company
should determine during the course of the offering that it would be in its best
interest to retain the services of a sales agent or broker to assist in the sale
of the Shares, it reserves the right to do so, and to pay such sales agents or
brokers a reasonable commission on the sale of the shares which they actually
place.

   2.6  Knowledge and Experience.  Purchaser has such knowledge and experience
in financial and business matters that Purchaser is capable of evaluating the
merits and risks of an acquisition of the Shares and, by reason of Purchaser’s
financial and business experience, either alone or together with any purchaser
representative, Purchaser has the capacity to protect Purchaser’s interest in
connection with an acquisition of the Shares.  Purchaser further represents and
warrants Purchaser is an experienced investor in unregistered and restricted
securities which involve a high degree of risk and is financially able to bear
the economic risk of an investment in the Shares, including the total loss
thereof.

4

--------------------------------------------------------------------------------





   2.7  Adequate Information.  The Company has made available and the Purchaser
has reviewed such information that the Purchaser considers necessary or
appropriate to evaluate the risks and merits of an investment in the Shares
including, without limitation, the Company’s Form 10-K for the fiscal year ended
December 31, 2008, Form 10-Qs for the quarterly periods ended March 31, June 30
and September 30, 2009, Proxy Statement filed with the SEC on April 30, 2009 and
Current Reports on Form 8-K filed with the SEC since December 31, 2008.

   2.8  Opportunity to Ask Questions.  The Purchaser has had the opportunity to
question, and, to the extent deemed necessary or appropriate, has questioned
representatives of the Company so as to receive answers and verify information
obtained in the Purchaser’s examination of the Company, including the
information that the Purchaser has reviewed in relation to its investment in the
Shares.

   2.9  Private Placement Memorandum.  The Purchaser has received a copy of the
Private Placement Memorandum dated October 19, 2009, and the Supplement thereto
dated November 20, 2009, and any and all supplements and Appendices
thereto.  Except for the information contained in the Private Placement
Memorandum, as amended or supplemented and except for the information that the
Purchaser or its advisors, if any, have requested and been furnished in writing,
neither the Purchaser nor its advisors has been furnished any offering material
or literature by the Company.

  2.10  Short Sales; No Net Short Position.  Since the Purchaser has learned of
the offering of the Shares, it has not engaged in short sales or similar hedging
transactions with respect to the Company’s Common Stock and until the
Registration Statement which the Company is obligated to file covering the
Common Stock has become effective, the Purchaser shall not sell short the shares
of the Company’s Common Stock. Until the Purchaser has sold all shares of the
Common Stock, it shall not maintain a net short position in the Common Stock
prior to the effective date of the Registration Statement. Provided, however, if
the Purchaser presently has, or hereafter acquires, a long position in the
Company's Common Stock, the Purchaser may sell short or otherwise engage in
hedging transactions with respect to that long position, but not against the
shares of Common Stock contained in the Shares.

  2.11  Non-Disclosure.  Purchaser acknowledges that certain information
contained in the disclosure document provided to Purchaser in connection with
the private offering of the Common Stock has not been otherwise publicly
disclosed.  Accordingly, Purchaser agrees to keep such information confidential
for a period ending on the earlier to occur of (i) the first anniversary of the
closing of the Private Placement, or (ii) the date upon which such information
is publicly disclosed by the Company.

  2.12  Additional Representations.  The Purchaser will make such additional
representations and warranties and furnish such information regarding the
Purchaser’s investment experience and financial position as the Company may
reasonably require, and if there should be any material change in the
information set forth herein prior to the closing of the sale of the Shares, the
Purchaser will immediately furnish such revised or corrected information to the
Company.

  2.13  Independent Decision.  The Purchaser is not relying on the Company, or
on any legal or other opinion in the materials reviewed by the Purchaser with
respect to the financial or tax considerations of the Purchaser relating to its
investment in the Shares.  The Purchaser has relied solely on the
representations, and information contained in the covenants and agreements of
the Company in this Subscription Agreement; the Private Placement Memorandum
dated October 19, 2009; and the Supplement thereto dated November 20, 2009, and
on its examination and independent investigation in making its decision to
acquire the Shares.  The Purchaser has been afforded the opportunity to obtain,
and has been furnished, all material that it has requested relating to the
proposed operation of the Company, any other matters relating to the business
and properties of the Company and the offer and sale of the Shares.

5

--------------------------------------------------------------------------------





  2.14  Authority.  Purchaser, if a partnership, corporation, trust, limited
liability company or other entity, agrees that:  (i) the person executing this
Subscription Agreement has the necessary power and authority to do so; and (ii)
Purchaser was not organized for the specific purpose of acquiring the Shares.

  2.15  Special Investment Considerations - Risk Factors.  The Purchaser has
carefully reviewed and understands the risk factors with respect to the
Purchaser’s purchase of Shares as such investment risk factors are set forth in
the Private Placement Memorandum dated October 19, 2009 and Supplement thereto
dated November 20, 2009.

3.  Restrictions on Transferability.  The Shares shall not be transferred before
satisfaction of the conditions specified in this Article III, which conditions
are intended to ensure compliance with the provisions of the Securities Act and
applicable state securities laws with respect to the transfer of any
Shares.  Purchaser, by entering into this Agreement and accepting the Shares,
agrees to be bound by the provisions of this Article III.

   3.1  Restrictive Legend.  Except as otherwise provided in this Article III,
each certificate representing shares of Common Stock shall be stamped or
otherwise imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT IS IN EFFECT AT THE TIME OF SALE
OR THE HOLDER SUBMITS AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE SECURITIES LAWS, OR ANY RULE OR REGULATION PROMULGATED THEREUNDER, IS
AVAILABLE.”

   3.2  Transfers. The Purchaser agrees that it will not sell, transfer or
otherwise dispose of any shares of restricted Common Stock, in whole or in part,
except pursuant to an effective registration statement under the Securities Act,
or unless the Purchaser submits an opinion of counsel reasonably satisfactory to
the Company and its counsel that an exemption from registration exists
thereunder.  Each certificate, if any, evidencing such shares of restricted
Common Stock issued upon such transfer shall bear the restrictive legend set
forth in Section 3.1, unless in the written opinion of the transferee’s or
Purchaser’s counsel delivered to the Company in connection with such transfer
(which opinion shall be reasonably satisfactory to the Company) such legend is
not required in order to ensure compliance with the Securities Act.

   3.3  Termination of Restrictions.  The restrictions imposed by this Article
III upon the transferability of the restricted Common Stock and the legend
requirement of Section 3.1 shall terminate as to any particular share (i) when
and so long as such security shall have been registered under the Securities Act
and disposed of pursuant thereto, or (ii) when the Purchaser thereof shall have
delivered to the Company the written opinion of counsel to such Purchaser, which
opinion shall be reasonably satisfactory to the Company, stating that such
legend is not required in order to ensure compliance with the Securities
Act.  Whenever the restrictions imposed by this Article III shall terminate as
to any restricted Common Stock, as herein above provided, the Purchaser thereof
shall be entitled to receive from the Company, at the expense of the Company, a
new certificate representing such Common Stock, not bearing the restrictive
legend set forth in Section 3.1.

   3.4  Investment Intent.  The Purchaser is acquiring the Shares hereunder for
the Purchaser’s own account and with no present intention of distributing or
selling the Shares or any interest in the Shares. The Purchaser agrees that it
will not sell or otherwise dispose of any of the Shares  or any interest in the
Shares  unless such sale or other disposition has been registered or qualified
(as applicable) under the Securities Act and applicable state securities laws
or, in the opinion of the Purchaser’s counsel delivered to the Company (which
opinion shall be reasonably satisfactory to the Company) such sale or other
disposition is exempt from registration or qualification under the Securities
Act and applicable state securities laws.  The Purchaser understands that the
sale of the Shares acquired by the Purchaser hereunder has not been registered
under the Securities Act, but the Shares are issued through transactions exempt
from the registration requirements of, among other things, Section 4(2) of the
Securities Act and Rule 506 thereunder, and that the reliance of the Company on
such exemption from registration is predicated in part on these representations
and warranties of the Purchaser.  The Purchaser acknowledges that pursuant to
Section 3.1 a restrictive legend consistent with the foregoing has been or will
be placed on the certificates representing the shares of Common Stock until such
legend is permitted to be removed under applicable law. The Purchaser will have
no right to require registration of the shares of Common Stock, and the Company
is under no obligation to cause an exemption for resale to be available or
register the shares of Common Stock, except as provided in Section IV below.

6

--------------------------------------------------------------------------------





   3.5  No Other Representations.  No oral or written representations have been
made to the Purchaser in connection with the Purchaser’s acquisition of the
Shares which were in any way inconsistent with the information included in the
Private Placement Memorandum dated October 19, 2009, the Supplement thereto
dated November 20, 2009, and this Subscription Agreement.  The Purchaser has not
made its decision to acquire Shares or to execute and deliver this Agreement on
the basis of any belief that any officer, director or affiliate of the Company
or any current stockholder of the Company would make an investment in the
Company now or in the future.

4.  Registration.

   4.1  Required Registration. Subject to exceptions and limitations described
herein, the Company shall use its best efforts, within six months of the closing
of the Private Placement, to cause a Registration Statement to be filed with the
Commission on Form S-3, if available, or, if Form S-3 is not available for the
registration of the Shares, on such form as may be prescribed by the Commission,
providing for the resale of the Shares.  Such Registration Statement shall
contain all appropriate undertakings necessary to comply with Rule 415 under the
Securities Act pertaining to “shelf registration” or delayed offerings of
securities.  The Company shall use its best reasonable efforts to cause the
Commission to declare such Registration Statement effective and to maintain the
effectiveness of such Registration Statement pursuant to Section 4.3 below.

   4.2  Obligations of the Company.  If and whenever the Company is required by
the provisions hereof to effect or cause the registration of any Shares under
the Securities Act as provided herein, the Company shall:

     4.2.1  use its best efforts to prepare and file with the Commission a
Registration Statement with respect to such Shares and use its best  reasonable
efforts to cause such Registration Statement to become and remain effective;

     4.2.2  prepare and file with the Commission such amendments to such
Registration Statement (including post-effective amendments) and supplements to
the prospectus included therein as may be necessary to keep such Registration
Statement effective, subject to the qualifications in Section 4(a), and to
comply with the provisions of the Securities Act with respect to the sale or
other disposition of all Shares covered by such Registration Statement during
such period in accordance with the intended methods of disposition by the
Purchaser  set forth in such Registration Statement;

     4.2.3  furnish to the Purchaser such number of copies of such Registration
Statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus), in
conformity with the requirements of the Securities Act, and such other
documents, as the Purchaser may reasonably request, in order to facilitate the
public sale or other disposition of the Shares owned by the Purchaser;

7

--------------------------------------------------------------------------------





     4.2.4  use its best efforts to register and/or qualify the securities
covered by the Registration Statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Purchasers
participating in the Registration and as may be reasonably appropriate for the
distribution of such Shares, provided, however, that notwithstanding anything in
this Agreement to the contrary, in the event any jurisdiction in which the
securities shall be qualified imposes a non-waivable requirement that expenses
incurred in connection with the qualification of the Shares be borne by selling
shareholders, the Purchasers shall pay their pro rata share of such expenses;

     4.2.5  notify the Purchaser at any time when a prospectus relating to his
or its Registrable Securities is required to be delivered under the Securities
Act, of the Company’s becoming aware that the prospectus included in the related
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Purchaser a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

     4.2.6  otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission;

     4.2.7  cause all such Shares on such Registration Statement to be listed on
each securities exchange or automated quotation service (including The NASDAQ
Global Select Market) on which similar securities issued by the Company are then
listed; and

     4.2.8  notify the Purchaser of any stop order threatened or issued by the
Commission and take all actions reasonably necessary to prevent the entry of
such stop order or to remove it if entered.

   4.3  Other Procedures.

     4.3.1  Subject to the Company’s general obligation to use its best efforts
under Section 3, the Company shall be required to maintain the effectiveness of
a Registration Statement (under Form S-3) until the earlier of (i) the date of
settlement of and sale of all Shares or (ii) 24 months from the effective date
of the Registration Statement.

     4.3.2  In consideration of the Company’s obligations under this Agreement,
the Purchaser agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4.2.5 herein, the
Purchaser shall forthwith discontinue its or his sale of Shares pursuant to the
Registration Statement covering such Shares until the Purchaser’s receipt of the
copies of the supplemented or amended prospectus contemplated by said Section
4.2.5 and, if so directed by the Company, shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in the
Purchaser’s possession of the prospectus covering such Shares current at the
time of receipt of such notice.

     4.3.3  The Company’s obligation to file any Registration Statement or
amendment, including a post-effective amendment, shall be subject to each
Purchaser, as applicable, furnishing to the Company in writing upon the
Company’s reasonable request such information and documents regarding such
Purchaser and the distribution of such Purchaser’s Shares as may reasonably be
required to be disclosed in the Registration Statement in question by the rules
and regulations under the Securities Act or under any other applicable
securities or blue sky laws of the jurisdiction referred to in Section 4.2.4
herein.  The Company’s obligations are also subject to each Purchaser promptly
executing any representation letter concerning compliance with Regulation M
under the Exchange Act (or any successor rule or regulation).

8

--------------------------------------------------------------------------------





     4.3.4  If any such registration or comparable statement refers to the
Purchaser by name or otherwise as a shareholder of the Company, but such
reference to the Purchaser by name or otherwise is not required by the
Securities Act or the rules thereunder, then each Purchaser shall have the right
to require the deletion of the reference to the Purchaser, as may be applicable.

     4.3.5  In connection with the sale of Shares, the Company shall deliver to
each purchaser a copy of the necessary prospectus and, if applicable, prospectus
supplement, within the time required by Section 5(b) of the Securities Act.

   4.4  Registration Expenses.  In connection with any registration of Shares
pursuant to this Section 4, the Company shall, whether or not any such
registration shall become effective, from time to time, pay all expenses (other
than Selling Expenses) incident to its performance of or compliance, including,
without limitation, all registration, and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, printing and
copying expenses, messenger and delivery expenses, fees and disbursements of
counsel for the Company and all independent public accountants and other persons
retained by the Company.

5.  Indemnification.  Purchaser hereby agrees to indemnify and hold harmless the
Company, any corporation or entity affiliated with the Company, the officers,
directors, agents and employees of the Company and any professional advisors
thereto, from and against any and all loss, damage, liability or expense,
including costs and reasonable attorneys’ fees, to which they may become subject
or which they may incur by reason of or in connection with any misrepresentation
made by Purchaser herein, or any breach of any of his or her representations and
warranties or Purchaser’s failure to fulfill any of the covenants or agreements
under this Subscription Agreement.

6.  Issuance of Additional Shares in Certain Events.  The Company is in the
process of exploring alternatives for raising additional capital subsequent to
the close of the Private Placement to further strengthen the Company’s financial
condition and enhance its capital ratios and liquidity.  The terms of any such
offering of additional securities may be more favorable to investors than those
offered in the Private Placement.  In the event the Company issues additional
common stock within three months of the close of this Private Placement on terms
more favorable than those in this Private Placement, investors in this Private
Placement will automatically receive additional shares of the Company’s common
stock as soon as practicable following the close of such subsequent offering in
such amount as to effectively make the purchase price per share paid by such
investors approximately equal to those paid by investors in the subsequent
offering.  If the Company offers securities convertible into common stock at a
conversion price less than the price paid for common stock in this Private
Placement, then the investors in this Private Placement would receive any
additional shares to which they are entitled as soon as practicable following
the conversion of any such shares into common stock, rather than upon the close
of the offering; provided, however, that in order for investors in this Private
Placement to have the right to receive any additional shares, such conversion
must occur within six months of the close of the Private Placement.

7.  Miscellaneous.

   7.1  Notice.  All notices or other communications given or made hereunder
will be in writing and will be delivered or mailed by registered or certified
mail, return receipt requested, postage prepaid, to the undersigned at the
address set forth on the signature page below and to the Company at Center
Financial Corporation, 3435 Wilshire Boulevard, Suite 700, Los Angeles,
California 90010, Attention: Lonny D. Robinson.

9

--------------------------------------------------------------------------------





   7.2  Governing Law.  This Agreement will be construed in accordance with and
governed by the laws of the State of California.

   7.3  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and may be amended
only by a writing executed by all parties.

   7.4  Binding Effect.  This Agreement will be binding upon and inure to the
benefit of all of the parties hereto and all other persons who may hereafter
acquire Shares and the heirs, executors, administrators, successors and assigns
of all such persons.

10

--------------------------------------------------------------------------------





SUBSCRIPTION AGREEMENT


SIGNATURE PAGE1




IN WITNESS WHEREOF, the undersigned hereby represents and warrants that he, she
or it has read this entire Subscription Agreement and the Private Placement
Memorandum dated October 19, 2009, and the Supplement thereto dated November 20,
2009, and has executed this Subscription Agreement this ______ day of November,
2009.

SUBSCRIPTION


Approximate Number of Shares of Center Financial Corporation Subscribed for
______________________2

Total Amount to be Paid:       $__________________2

Address:  

 

 

Name of Subscriber

   

By:

Employee ID No. or Social Security No.:_____________________

TYPE OF OWNERSHIP (Check One)


____ INDIVIDUAL OWNERSHIP _____ COMMUNITY PROPERTY   _____ JOINT TENANTS WITH
RIGHT OF SURVIVORSHIP _____ TENANTS IN COMMON



__________________________________________________

1 NOTE:  Purchasers which are trusts, partnerships, corporations or limited
liability companies must also complete and execute Exhibit A, B, C or D hereto,
as applicable.

2 The purchase price per share will be equal to the closing bid price of the
Company’s stock on November 24, 2009, and the number of shares subscribed for
will be determined on that date once the exact price per share is determined,
based on the aggregate investment divided by such purchase price per share.  Any
fractional interest remaining will be refunded to the purchaser in cash after
the Closing.

11

--------------------------------------------------------------------------------





TRUST, PARTNERSHIP, CORPORATE OR
LIMITED LIABILITY COMPANY INVESTORS


(Complete and Return One, if Applicable)




_____     CERTIFICATE OF TRUST INVESTOR (EXHIBIT “A”)

_____     CERTIFICATE OF PARTNERSHIP INVESTOR (EXHIBIT “B”)

_____     CERTIFICATE OF CORPORATE INVESTOR (EXHIBIT “C”)

_____     CERTIFICATE OF LIMITED LIABILITY COMPANY INVESTOR (EXHIBIT “D”)



12

--------------------------------------------------------------------------------





EXHIBIT “A”


CERTIFICATE OF TRUST INVESTOR




CERTIFICATE OF ________________________________________________ (the “Trust”).
(Name of Trust)

The undersigned, constituting Trustee(s) of the Trust, hereby certify as
follows:

1.        That the Trust was established pursuant to a Trust Agreement dated
__________________________ (the “Agreement”).

2.        That a true and correct copy of the portions of the Agreement relevant
to the authority of the Trust to make this investment is attached hereto and
that, as of the date hereof, the Agreement has not been amended (except as to
any attached amendments) or revoked and is in full force and effect.

3.        That, as Trustee(s) of the Trust, we have authority to determine, and
have determined (a) that the investment in, and the purchase of an interest in
Center Financial Corporation is of benefit to the Trust and (b) to make such
investment on behalf of the Trust.

4.        That _________________ is authorized to execute, on behalf of the
Trust, any and all documents in connection with the Trust’s investment in Center
Financial Corporation.

IN WITNESS WHEREOF, we have executed this certificate as the Trustee(s) of the
Trust this ____ day of November, 2009, and declare that it is truthful and
correct.



   

(Name of Trust)

 

By

Trustee

 

By

Trustee

 

By

Trustee



EXHIBIT “A”


--------------------------------------------------------------------------------



EXHIBIT “B”


CERTIFICATE OF PARTNERSHIP INVESTOR




CERTIFICATE OF _____________________________________________ (the
“Partnership”).
                                           (Name of Partnership)

The undersigned, constituting all of the partners of the Partnership who must
consent to the proposed investment by the Partnership hereby certify as follows:

1.        That the Partnership commenced business on _______________ and was
established pursuant to a Partnership Agreement dated __________________ (the
“Agreement”).

2.        That a true and correct copy of the portions of the Agreement relevant
to the authority of the Partnership to make this investment is attached hereto
and that, as of the date hereof, the Agreement has not been amended (except as
to any attached amendments) or revoked and is in full force and effect.

3.        That, as partners of the Partnership, we have authority to determine,
and have determined (i) that the investment in, and the purchase of an interest
in Center Financial Corporation is of benefit to the Partnership and (ii) to
make such investment on behalf of the Partnership.

4.        That _________________ is authorized to execute, on behalf of the
Partnership, any and all documents in connection with the Partnership’s
investment in Center Financial Corporation.

IN WITNESS WHEREOF, we have executed this certificate as partners of the
Partnership this ____ day of November, 2009, and declare that it is truthful and
correct.



   

(Name of Partnership)

By

Partner

 

By

Partner

 

By

Partner



EXHIBIT “B”


--------------------------------------------------------------------------------



EXHIBIT “C”


CERTIFICATE OF CORPORATE INVESTOR




CERTIFICATE OF _____________________________________________ (the
“Corporation”).
                                           (Name of Corporation)

The undersigned, being the duly elected and acting Secretary or Assistant
Secretary of the Corporation, hereby certifies as follows:

1.        That the Corporation commenced business on ___________________ and was
incorporated under the laws of the State of __________________ on
________________.

2.        That the Articles of Incorporation and By-Laws of the Corporation do
not prohibit this investment.

3.        That the Board of Directors of the Corporation has determined, or
appropriate officers under authority of the Board of Directors have determined,
that the investment in, and purchase of an interest in Center Financial
Corporation is of benefit to the Corporation and has determined to make such
investment on behalf of the Corporation.  Attached hereto is a true, correct and
complete copy of resolutions of the Board of Directors (or an appropriate
committee thereof) of the Corporation duly authorizing this investment, and said
resolutions have not been revoked, rescinded or modified and remain in full
force and effect.

4.        That the following named individuals are duly elected officers of the
Corporation, who hold the offices set opposite their respective names and who
are duly authorized to execute any and all documents in connection with the
Corporation’s investment in Center Financial Corporation, and that the
signatures written opposite their names and titles are their correct and genuine
signatures.

Name

 

Title

 

Signature

                 

IN WITNESS WHEREOF, I have executed this certificate and affixed the seal of the
Corporation this ______ day of November, 2009, and declared that it is truthful
and correct.

[SEAL]

    (Name of Corporation)

By:

Name:

Title:



EXHIBIT “C”


--------------------------------------------------------------------------------





EXHIBIT “D”


CERTIFICATE OF LIMITED LIABILITY COMPANY INVESTOR




CERTIFICATE OF ___________________________________________________ (the “LLC”).
                                       (Name of Limited Liability Company)

The undersigned, constituting all of the members and/or managers of the LLC who
must consent to the proposed investment by the LLC hereby certify as follows:

1.        That the LLC commenced business on _______________ and is governed
pursuant to an Operating Agreement dated __________________ (the “Agreement”).

2.        That a true and correct copy of the portions of the Operating
Agreement relevant to the authority of the LLC to make this investment is
attached hereto and that, as of the date hereof, the Agreement has not been
amended (except as to any attached amendments) or revoked and is in full force
and effect.

3.        That, as members and/or managers of the LLC, we have authority to
determine, and have determined (i) that the investment in, and the purchase of
an interest in Center Financial Corporation is of benefit to the LLC and (ii) to
make such investment on behalf of the LLC.

4.        That _________________ is authorized to execute, on behalf of the LLC,
any and all documents in connection with the LLC’s investment in Center
Financial Corporation.

IN WITNESS WHEREOF, we have executed this certificate as members and/or managers
of the LLC this ____ day of November, 2009, and declare that it is truthful and
correct.



   

(Name of LLC)

 

By

[Member] [Manager]

 

By

[Member] [Manager]

 

By

[Member] [Manager]



5024.012/317835.1

EXHIBIT “D”


